

	

		II

		109th CONGRESS

		1st Session

		S. 595

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Mr. Santorum (for

			 himself, Mr. Baucus,

			 Mr. Smith, Mr.

			 Rockefeller, and Mr.

			 Jeffords) introduced the following bill; which was read twice and

			 referred to the Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to modify the

		  work opportunity credit and the welfare-to-work credit.

	

	

		1.Short titleThis Act may be cited as the

			 Encouraging Work Act of

			 2005.

		2.Modifications to

			 work opportunity credit and Welfare-to-Work credit

			(a)Credit made

			 permanent

				(1)Subsection (c) of

			 section 51 of the Internal Revenue Code of 1986 is amended by striking

			 paragraph (4) (relating to termination).

				(2)Section 51A of

			 such Code is amended by striking subsection (f).

				(b)Eligibility of

			 Ex-Felons determined without regard to family incomeParagraph

			 (4) of section 51(d) of the Internal Revenue Code of 1986 is amended by adding

			 and at the end of subparagraph (A), by striking ,

			 and at the end of subparagraph (B) and inserting a period, and by

			 striking all that follows subparagraph (B).

			(c)Increase in

			 maximum age for eligibility of food stamp recipientsClause (i)

			 of section 51(d)(8)(A) of the Internal Revenue Code of 1986 is amended by

			 striking 25 and inserting 40.

			(d)Increase in

			 maximum age for designated community residents

				(1)In

			 generalParagraph (5) of section 51(d) of the Internal Revenue

			 Code of 1986 is amended to read as follows:

					

						(5)Designated

				community residents

							(A)In

				generalThe term designated community resident means

				any individual who is certified by the designated local agency—

								(i)as having

				attained age 18 but not age 40 on the hiring date, and

								(ii)as having his

				principal place of abode within an empowerment zone, enterprise community, or

				renewal community.

								(B)Individual must

				continue to reside in zone or communityIn the case of a

				designated community resident, the term qualified wages shall not

				include wages paid or incurred for services performed while the individual’s

				principal place of abode is outside an empowerment zone, enterprise community,

				or renewal community.

							

				(2)Conforming

			 amendmentSubparagraph (D) of section 51(d)(1) of such Code is

			 amended to read as follows:

					

						(D)a designated

				community resident,

						.

				(e)Clarification

			 of treatment of individuals under individual work

			 plansSubparagraph (B) of section 51(d)(6) of the Internal

			 Revenue Code of 1986 (relating to vocational rehabilitation referral) is

			 amended by striking or at the end of clause (i), by striking the

			 period at the end of clause (ii) and inserting , or, and by

			 adding at the end the following new clause:

				

					(iii)an individual

				work plan developed and implemented by an employment network pursuant to

				subsection (g) of section 1148 of the Social

				Security Act with respect to which the requirements of such

				subsection are met.

					

			(f)Effective

			 dateThe amendments made by this section shall apply to

			 individuals who begin work for the employer after the date of the enactment of

			 this Act, in taxable years ending after such date.

			3.Consolidation of

			 work opportunity credit with Welfare-to-Work credit

			(a)In

			 generalParagraph (1) of section 51(d) of the Internal Revenue

			 Code of 1986 is amended by striking or at the end of

			 subparagraph (G), by striking the period at the end of subparagraph (H) and

			 inserting , or, and by adding at the end the following new

			 subparagraph:

				

					(I)a long-term

				family assistance recipient.

					

			(b)Long-Term

			 family assistance recipientSubsection (d) of section 51 of the

			 Internal Revenue Code of 1986 is amended by redesignating paragraphs (10)

			 through (12) as paragraphs (11) through (13), respectively, and by inserting

			 after paragraph (9) the following new paragraph:

				

					(10)Long-Term

				family assistance recipientThe term long-term family

				assistance recipient means any individual who is certified by the

				designated local agency—

						(A)as being a member

				of a family receiving assistance under a IV–A program (as defined in paragraph

				(2)(B)) for at least the 18-month period ending on the hiring date,

						(B)(i)as being a member of a

				family receiving such assistance for 18 months beginning after August 5, 1997,

				and

							(ii)as having a hiring date which is

				not more than 2 years after the end of the earliest such 18-month period,

				or

							(C)(i)as being a member of a

				family which ceased to be eligible for such assistance by reason of any

				limitation imposed by Federal or State law on the maximum period such

				assistance is payable to a family, and

							(ii)as having a hiring date which is

				not more than 2 years after the date of such cessation.

							

			(c)Increased

			 credit for employment of Long-Term family assistance

			 recipientsSection 51 of the Internal Revenue Code of 1986 is

			 amended by inserting after subsection (d) the following new subsection:

				

					(e)Credit for

				Second-Year wages for employment of Long-Term family assistance

				recipients

						(1)In

				generalWith respect to the employment of a long-term family

				assistance recipient—

							(A)the amount of the

				work opportunity credit determined under this section for the taxable year

				shall include 50 percent of the qualified second-year wages for such year,

				and

							(B)in lieu of

				applying subsection (b)(3), the amount of the qualified first-year wages, and

				the amount of qualified second-year wages, which may be taken into account with

				respect to such a recipient shall not exceed $10,000 per year.

							(2)Qualified

				Second-Year wagesFor purposes of this subsection, the term

				qualified second-year wages means qualified wages—

							(A)which are paid to

				a long-term family assistance recipient, and

							(B)which are

				attributable to service rendered during the 1-year period beginning on the day

				after the last day of the 1-year period with respect to such recipient

				determined under subsection (b)(2).

							(3)Special rules

				for agricultural and railway laborIf such recipient is an

				employee to whom subparagraph (A) or (B) of subsection (h)(1) applies, rules

				similar to the rules of such subparagraphs shall apply except that—

							(A)such subparagraph

				(A) shall be applied by substituting $10,000 for

				$6,000, and

							(B)such subparagraph

				(B) shall be applied by substituting $833.33 for

				$500.

							

			(d)Repeal of

			 separate Welfare-to-Work credit

				(1)In

			 generalSection 51A of the Internal Revenue Code of 1986 is

			 hereby repealed.

				(2)Clerical

			 amendmentThe table of sections for subpart F of part IV of

			 subchapter A of chapter 1 of such Code is amended by striking the item relating

			 to section 51A.

				(e)Effective

			 dateThe amendments made by this section shall apply to

			 individuals who begin work for the employer after the date of the enactment of

			 this Act, in taxable years ending after such date.

			

